                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

OSCAR ROSAS and RAQUEL
BURICH,

           Plaintiffs,

v.                                             Case No: 2:18-cv-586-FtM-99CM

GEOVERA SPECIALTY
INSURANCE COMPANY,

            Defendant.


                                     ORDER

      This matter comes before the Court upon review of Plaintiffs’ Unopposed

Motion for Extension of Deadlines Established in Related Case Order and Track Two

Notice filed on October 17, 2018. Doc. 26. On September 6, 2018, the Court entered

a Related Case Order and Track Two Notice instructing the parties to meet within

thirty (30) days of service on Defendant or Defendant’s first appearance to prepare

the Case Management Report and to file said report within fourteen (14) days of the

meeting. Doc. 5. The next day, the Court issued a Notice of Hearing, setting the

case for a Preliminary Pretrial Conference (“PPTC”) on October 24, 2018 and

instructing the parties to file a Case Management Report by October 16, 2018. Doc.

7.

      On October 16, 2018, Defendant sought a fifteen-day extension of time—up to

and including October 31, 2018—to prepare and file a Case Management Report,

which the Court granted.     Docs. 22, 24.   The Court also cancelled the PPTC
scheduled for October 24, 2018 and indicated the PPTC would be rescheduled by

separate notice. Doc. 24. Now, Plaintiffs seek a fourteen-day extension of time to

comply with the deadlines in the Related Case Order and Track Two Notice, including

the filing of a Case Management Report.      Doc. 26.   Because the Court already

granted Defendant’s requested extension of the deadline to file a joint Case

Management Report, the present motion will be denied as moot.

        ACCORDINGLY, it is

        ORDERED:

        Plaintiffs’ Unopposed Motion for Extension of Deadlines Established in

Related Case Order and Track Two Notice (Doc. 26) is DENIED as moot. The parties

shall have up to and including October 31, 2018 to file their joint Case Management

Report.

        DONE and ORDERED in Fort Myers, Florida on this 18th day of October,

2018.




Copies:
Counsel of record




                                       -2-
